Citation Nr: 0108613	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-01 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
to include chronic renal insufficiency, as a result of 
exposure to radiation.

2.  Entitlement to service connection for repeated bladder 
infections, as a result of exposure to radiation.

3.  Entitlement to service connection for a prostate 
disorder, as a result of exposure to radiation.

4.  Entitlement to service connection for a discharge from 
the mouth, as a result of exposure to radiation.

5.  Entitlement to service connection for bilateral 
cataracts, as a result of exposure to radiation.

6.  Entitlement to service connection for a right foot 
disorder, as a result of exposure to radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to January 1946 
and from February 1951 to October 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

Initially, the Board notes that the record shows that the 
veteran requested both an RO hearing and a hearing before a 
Member of the Board.  However, at the veteran's June 1999 RO 
hearing, the veteran's service representative stated that the 
veteran desired only an RO hearing and did not want a hearing 
before a Member of the Board.  As such, the veteran's request 
for a hearing before a Member of the Board was considered 
withdrawn.  To date, the veteran has not indicated otherwise 
that he wished to appear before a Member of the Board.

The Board also notes that the issue of entitlement to service 
connection for a bilateral foot disorder was last denied in a 
May 1990 Board decision.  At that time, the Board did not 
consider and address entitlement to service connection for a 
bilateral foot disorder, as a result of radiation exposure.  
Rather, the Board discussed only whether the veteran's hallux 
valgus and hammertoe were related to his service, as shown in 
the veteran's service medical records and post-service 
evidence of record.  Subsequently, in September 1996, the 
veteran again filed for service connection for a right foot 
disorder, specifically as a result of exposure to radiation 
while in service.  A review of the record shows that the RO 
developed this issue as new and material evidence.  However, 
in light of the alternative basis for entitlement asserted by 
the veteran in this instance, which has not previously been 
addressed by either the RO or the Board, the Board finds that 
the issue currently before it for consideration to be as 
framed on the title page of this decision.  New and material 
evidence is not required as to the issue of entitlement to 
service connection for a right foot disorder, as a result of 
exposure to radiation.

The issues of entitlement to service connection for repeated 
bladder infections, for a prostate disorder, for discharge 
from the mouth, and for a right foot disorder, all as a 
result of exposure to radiation, will be addressed in the 
REMAND section, following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to his kidney disorder, to include 
chronic renal insufficiency, and his bilateral cataracts has 
been obtained by the RO.

2.  The weight of the evidence of record is against the 
veteran's claim for service connection for a kidney disorder, 
to include chronic renal insufficiency, as a result of 
exposure to radiation.

3.  The veteran's bilateral nuclear sclerotic cataracts, with 
spoking, are not a radiogenic disease entitled to presumptive 
service connection.  

4.  The weight of the evidence of record is against the 
veteran's claim for service connection for bilateral 
cataracts, as a result of exposure to radiation.


CONCLUSIONS OF LAW

1.  The veteran's kidney disorder, to include chronic renal 
insufficiency, was not incurred in service as a result of 
exposure to radiation.  38 U.S.C.A. 1110, 1112, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2000).

2.  The veteran's bilateral cataracts were not incurred in 
service as a result of exposure to radiation.  38 U.S.C.A. 
1110, 1112, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Applicable VA regulation provides that a radiation-exposed 
veteran is either a veteran who while serving on active duty, 
or an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  38 C.F.R. § 3.309(d) (3) (2000).

Where it is contended that a disease is the result of 
exposure to ionizing radiation in service, and the disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
under 38 C.F.R. §§  3.307 and 3.309, an assessment will be 
made as to the size and the nature of the radiation dose or 
doses. 38 C.F.R. § 3.311(a) (2000). 

Radiogenic diseases include kidney cancer, urinary cancer, 
and subcapsular cataracts, but kidney disorders, in general, 
are not so defined.  38 C.F.R. § 3.311(b)(2) (2000).

If a claim is based upon a disease not defined as a 
radiogenic disease, VA shall nevertheless consider the claim 
under the provisions of this section, provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4) (2000); see also Combee v. 
Brown, 34 F. 3d 1039 (1994).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

The veteran's service personnel records indicate that the 
veteran was stationed at McCaw General Hospital in Walla 
Walla, Washington, from January 1945 to August 1945.  This 
placed him in the vicinity of the Hanford Nuclear Reservation 
while in operation.

The Hanford Individual Dose Assessment Project (dated in 
November 1998) indicates that the veteran's median thyroid 
dose estimate range is 5,700 millirad, with a low dose 
estimate of 1,400 millirad and a high dose estimate of 17,700 
millirad.

Treatises submitted by the veteran discuss the release of 
radioactive materials into the environment by the Hanford 
Site, primarily between 1944 and 1972.  The treatises also 
reflect the public's stated concern for knowing the radiation 
doses received over the years and how dose estimates were 
calculated.

Publications authored by the veteran speak to education and 
leadership skills and are unrelated to the veteran's claim 
for service connection.

The veteran's private medical records (dated from August 1985 
to August 1999) indicate that the veteran has chronic renal 
insufficiency, as well as bilateral cataracts that were 
provisionally diagnosed in 1983.  None of the veteran's 
treatment records reflect a reported history of having been 
exposed to radiation while in service, nor do they contain 
any clinical discussions as to the relationship of the 
veteran's chronic renal insufficiency and bilateral cataracts 
to his service, including exposure to radiation.  An Internal 
Medicine Clinic Note (dated in February 1997) indicates that 
the veteran's chronic renal insufficiency was most likely 
secondary to a combination of hypertension and a structure of 
uropathy several years before from benign prostatic 
hypertrophy.  

At his June 1999 RO hearing, the veteran testified that he 
had not had any problems with any of the conditions for which 
he sought service connection while in service.  (Transcript 
(T.) at 2).  Rather, they developed after service, as a 
result of exposure to radiation.  (T. at 2-3).  The veteran 
had had kidney failure in about 1990.  (T. at 3).  The 
veteran also testified that he had been stationed in Walla 
Walla, Washington in the 1940s.  (T. at 6).  He had been a 
chief clinical psychologist.  Id.  The veteran stressed that 
he was a Hanford "downwinder."  (T. at 7).  He also 
reiterated that he had not had problems with cataracts while 
in service.  (T. at 18).  He had first been diagnosed with 
cataracts about 15 years before.  Id.  The Hearing Officer 
and the veteran's service representative clarified that only 
a certain kind of cataract (subcapsular) warranted 
presumptive service connection as a result of exposure to 
radiation.  (T. at 20).  

A July 1999 letter from one of the veteran's private 
physicians, Dr. D. R. T., Department of Ophthalmology, notes 
historically that the veteran first presented for examination 
in April 1997 and that the veteran was diagnosed with 1-2+ 
nuclear sclerotic cataracts, with spoking, bilaterally.  
Dr. D. R. T. stated that the veteran's cataracts would not be 
consistent with the type of findings one would expect from 
radiation exposure but would be more consistent with typical 
findings associated with normal age-related cataracts.

An August 1999 letter from another of the veteran's private 
physicians, Dr. M. Z., indicates that Dr. M. Z. was the 
veteran's primary care physician.  Dr. M. Z. stated that he 
had now discussed with the veteran his in-service exposure to 
radionuclides while stationed at McCaw General Hospital, as a 
Hanford "downwinder."  Dr. M. Z. now believed that the 
veteran's present kidney problems and cataracts could as 
likely as not be associated with such exposure, as recent 
research strongly suggested that such nuclides impacted on 
the entire body and not just localized areas.

Subsequent to receipt of Dr. M. Z.'s letter, the RO submitted 
to the Under Secretary for Benefits (Chief Public Health and 
Environmental Hazards Officer) a request for an opinion as to 
the relationship, if any, between the veteran's in-service 
exposure to ionizing radiation and his post-service bilateral 
cataracts and chronic renal insufficiency.  The RO outlined 
the veteran's dates of service, circumstances of exposure, 
dose assessment, diseases claimed, age at time of exposure, 
time lapse between exposure and onset of disease, and 
pertinent family, occupational, and post-service medical 
history.

In response to the RO's request, the Chief Public Health and 
Environmental Hazards Officer, in an April 2000 memorandum, 
discussed the methodology for estimating the veteran's 
radiation doses and enclosed supporting literature.  The 
memorandum also referenced the Hanford Individual Dose 
Assessment Project and its findings that the veteran had 
received a thyroid dose of 1.4 to 17.7 rads, with a median 
value of 5.7 rads.  Based upon the veteran's estimated 
exposure, it was unlikely that the veteran's renal 
insufficiency and cataracts could be attributed to exposure 
to ionizing radiation in service.  It was noted, as to kidney 
damage, that a threshold dose of radiation of hundreds or 
thousands of rads must usually be exceeded for a 
deterministic effect to be expressed, such as kidney damage 
other than neoplastic formation.  It was also noted, as to 
cataracts, that a threshold dose of radiation resulting in 
lens opacities (a deterministic effect) in atomic bomb 
survivors had been about 60 to 150 rads, while the threshold 
for persons treated with x-rays to the eyes was about 200-500 
rads.
 

III.  Analysis

Upon review of the record, the Board finds the weight of the 
evidence to be against the veteran's claim for service 
connection for a kidney disorder, to include chronic renal 
insufficiency, and for bilateral cataracts, both as a result 
of exposure to radiation.  Accordingly, then, the veteran's 
appeal as to these two issues is denied.

Initially, the Board notes that the veteran has consistently 
argued throughout this adjudication process that he did not 
experience either kidney problems or cataracts while in 
service.  As such, the Board has not discussed the content of 
the veteran's service medical records and whether entitlement 
to service connection is established on a direct basis by 
virtue of any other reason than exposure to radiation.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  However, 
in this respect, as to alternative bases for entitlement, the 
Board stresses that neither the veteran's service medical 
records nor post-service evidence of record demonstrate or 
suggest a causal relationship between the veteran's current 
disorders and his service.  To reiterate, the post-service 
clinical evidence of record is silent as to any reported 
service medical history and is negative for any clinical 
discussion as to a relationship to the veteran's service.

The Board also notes that it has focused instead on the 
content of the veteran's service personnel records, which 
show that the veteran was, indeed, stationed at McCaw General 
Hospital in Walla Walla, Washington, from January 1945 to 
August 1945.  This placed him in the vicinity of the Hanford 
Nuclear Reservation while in operation, and it is, therefore, 
conceded that the veteran is a Hanford "downwinder."  As 
such, the record supports a finding that the veteran 
participated in a radiation-risk activity, although not 
defined as such in applicable VA regulation.  See 38 C.F.R. 
§ 3.309(d)(3)(ii) (2000).

With respect to the veteran's kidney disorder, including 
chronic renal insufficiency, the Board finds that there are 
two pieces of clinical evidence against the veteran's claim 
for service connection and one piece of clinical evidence in 
support of the claim.

Specifically, the clinical evidence against the veteran's 
claim consists of the February 1997 Internal Medicine Clinic 
Note and the April 2000 opinion from the Chief Public Health 
and Environmental Hazards Officer.  In the February 1997 
note, it was stated that the veteran's chronic renal 
insufficiency was most likely secondary to a combination of 
hypertension and a structure of uropathy several years before 
from benign prostatic hypertrophy.  In the April 2000 
opinion, it was stated that it was unlikely that the 
veteran's renal insufficiency could be attributed to exposure 
to ionizing radiation in service.

The clinical evidence in support of the veteran's claim 
consists of the August 1999 letter, in which Dr. M. Z. stated 
that he now believed that the veteran's present kidney 
problems could as likely as not be associated with such 
exposure, as recent research strongly suggested that such 
nuclides impacted on the entire body and not just localized 
areas.

In weighing the clinical evidence both against and in support 
of the veteran's claim, the Board first reiterates that there 
are two pieces of clinical evidence against the veteran's 
claim and only one piece of evidence in support.  On its 
face, then, the evidence of record is not so evenly balanced 
as to require application of the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b).  Additionally, though, the Board also 
stresses as to the substantive content of the pertinent 
clinical evidence, that the February 1997 Internal Medicine 
Clinic Note provides an alternative etiology for the 
veteran's chronic renal insufficiency, which is unrelated to 
exposure to radiation.  Further, the April 2000 opinion was 
based, in part, upon the veteran's estimated dose exposure 
and a comparison of required dose estimates for deterministic 
effects as to kidney damage.  Moreover, supporting 
independent data were included.  In comparison, the opinion 
offered by Dr. M. Z. merely references the veteran's 
historical exposure to radiation as a Hanford "downwinder," 
but there is no indication that Dr. M. Z. was informed of the 
veteran's estimated dose exposure.  Also, Dr. M. Z. did not 
reference specific recent research in support of his 
conclusion.  Instead, he only stated that there was recent 
research that strongly suggested that nuclides impacted on 
the entire body.

With respect to the veteran's bilateral cataracts, the Board 
first notes that the record shows that the veteran has 
nuclear sclerotic cataracts, with spoking.  As such, the 
veteran does not have posterior subcapsular cataracts, which 
are defined as a radiogenic disease that warrants presumptive 
service connection.  See 38 C.F.R. § 3.311(b)(2).

As to the clinical evidence of record both against and in 
support of the veteran's claim for service connection, the 
Board again finds that there are two pieces of clinical 
evidence against the claim and one piece of clinical evidence 
in support.

Specifically, the clinical evidence of record against the 
veteran's claim consists of the July 1999 letter from Dr. D. 
R. T. and the April 2000 opinion.  In the July 1999 letter, 
Dr. D. R. T. stated that the veteran's cataracts would not be 
consistent with the type of findings one would expect from 
radiation exposure but would be more consistent with typical 
findings associated with normal age-related cataracts.  In 
the April 2000 opinion, it was stated that it was unlikely 
that the veteran's bilateral cataracts could be attributed to 
exposure to ionizing radiation in service.

The clinical evidence in support of the veteran's claim again 
consists of the August 1999 letter from Dr. M. Z., in which 
he stated that he now believed that the veteran's present 
cataracts could as likely as not be associated with radiation 
exposure, as recent research strongly suggested that such 
nuclides impacted on the entire body and not just localized 
areas.

In weighing the clinical evidence both against and in support 
of the veteran's claim, the Board again stresses that there 
are two pieces of clinical evidence against the veteran's 
claim and only one piece of evidence in support.  As such, 
the evidence of record, on its face, is not so evenly 
balanced as to require application of the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).  Additionally, though, the 
Board also finds as to the substantive content of the 
pertinent clinical evidence, that the July 1999 letter 
provides an alternative etiology for the veteran's bilateral 
cataracts, which is unrelated to exposure to radiation.  
Instead, the veteran's cataracts are age-related.  Further, 
the April 2000 opinion was based, in part, upon the veteran's 
estimated dose exposure and a comparison of required dose 
estimates for deterministic effects as to cataracts.  
Moreover, supporting independent data were included.  In 
comparison, the opinion offered by Dr. M. Z. merely 
references the veteran's historical exposure to radiation as 
a Hanford "downwinder," but there is no indication that Dr. 
M. Z. was informed of the veteran's estimated dose exposure.  
Also, Dr. M. Z. did not reference specific recent research in 
support of his conclusion.  Instead, he only stated that 
there was recent research that strongly suggested that 
nuclides impacted on the entire body.

In reaching this determination, denying service connection 
for a kidney disorder, to include chronic renal 
insufficiency, and for bilateral cataracts, as a result of 
exposure to radiation, the Board recognizes that the veteran 
is a Board-certified psychologist and that the veteran has 
asserted his opinion that his kidney disorder and his 
cataracts are related to his in-service exposure to 
radiation.  However, the record is negative for any 
indication that the veteran is specially trained in 
epidemiology, other than the information he has gathered from 
the various treatises of record and the opinions that his 
physicians have expressed.  In this respect, as to the 
opinions considered by the Board, the Board points out that 
they have been given by an ophthalmologist, a medical doctor, 
and the Chief Public Health and Environmental Hazards 
Officer, who is also a medical doctor.


ORDER

Entitlement to service connection for a kidney disorder, to 
include chronic renal insufficiency, as a result of exposure 
to radiation, is denied.

Entitlement to service connection for bilateral cataracts, as 
a result of exposure to radiation, is denied.


REMAND

With respect to the veteran's repeated bladder infections 
(hypotonic bladder), claimed prostate disorder (elevated PSA 
and mild prostatitis), discharge from the mouth 
(gastroesophageal reflux disorder), and right foot disorder 
(hallux valgus and hammertoe), a review of the record 
indicates that these disorders were not submitted to the 
Chief Public Health and Environmental Hazards Officer for an 
opinion as to the relationship, if any, between them and the 
veteran's exposure to ionizing radiation while in service.  
Rather, as discussed in the decision above, only the 
veteran's renal insufficiency and bilateral cataracts were 
submitted for such an opinion.  In this respect, pursuant to 
VA's newly defined duty to assist the veteran, the Board 
finds that further evidentiary development is required prior 
to a determination on the merits.  See Veterans Claims 
Assistance Act of 2000, supra.  

Therefore, the issues of entitlement to service connection 
for repeated bladder infections; entitlement to service 
connection for a prostate disorder; entitlement to service 
connection for a discharge from the mouth; and entitlement to 
service connection for a right foot disorder, all as a result 
of exposure to radiation, will not be decided pending a 
REMAND for the following actions:

1.  The RO should forward the veteran's 
claims files to the Director of 
Compensation and Pension Services, who in 
turn should forward them to the Under 
Secretary for Benefits (Chief Public 
Health and Environmental Hazards 
Officer), for an opinion as to whether it 
is likely, unlikely, or at least as 
likely as not that the veteran's repeated 
bladder infections, claimed prostate 
disorder, discharge from the mouth, and 
right foot disorder result from in-
service exposure to ionizing radiation.  
The format for the requested opinion 
should follow that prepared and submitted 
by G. A. M., Veterans Service Center 
Manager, approximately dated in April 
2000.

2.  Upon receipt of the requested 
opinion, the RO should carefully review 
it to ensure that it is in complete 
compliance with this remand, including 
all requested findings and opinions.  If 
not, the opinion should be returned for 
corrective action.  If the RO is informed 
that additional information is required 
in order to form an opinion as to any 
relationship between the veteran's 
various disorders and his in-service 
exposure to ionizing radiation, the RO 
should attempt to accomplish the 
necessary development, subsequently 
returning the veteran's claims files to 
the Under Secretary for Benefits for 
further comment and opinion.

3. Subsequent to accomplishment of the 
above, the RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for repeated 
bladder infections, a claimed prostate 
disorder, discharge from the mouth, and 
for a right foot disorder, considering 
all pertinent law and regulations, in 
light of any opinion expressed by the 
Under Secretary for Benefits (Chief 
Public Health and Environmental Hazards 
Officer).

If the veteran's claim as to any issue on 
appeal remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



